UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 11, 2009 (September 9, 2009) PEOPLES BANCORP INC. (Exact name of Registrant as specified in its charter) Ohio 0-16772 31-0987416 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification Number) 138 Putnam Street, P.O. Box 738 Marietta, Ohio 45750-0738 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (740) 373-3155 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Index to Exhibits on Page 3 Item 8.01.Other Events. On September 9, 2009, Peoples Bancorp Inc. (“Peoples”) issued a news release announcing the hiring of Daniel K. McGill in the newly-created position of Executive Vice President, Chief Commercial Lending Officer of both Peoples and its banking subsidiary, Peoples Bank, National Association (“Peoples Bank”).A copy of the news release is included with this Current Report on Form 8-K as Exhibit 99. Mr. McGill, who is 55, will join Peoples and Peoples Bank effective September 14, 2009.Mr. McGill will oversee the management of Peoples Bank’s commercial banking associates and continued integration and growth of product offerings across banking, insurance and investment services.Prior to joining Peoples, Mr.
